PER CURIAM.
We conclude that the order being appealed herein does not fall within the class of interlocutory orders appealable by the state pursuant to Florida Rule of Appellate Procedure 9.140(c)(1). See State v. Sowers, 763 So.2d 394, 398 (Fla. 1st DCA 2000)(“[r]ule 9.140(c)(1) sets forth an exclusive list of the orders that the state may appeal.”) We further conclude that this is not a situation in which the exercise of the court’s certiorari jurisdiction is warranted. See generally State v. Pettis, 520 So.2d 250 (Fla.1988). Accordingly, we deny the state’s request to treat the appeal as a *1280petition for writ of certiorari, and hereby dismiss the appeal for lack of jurisdiction.
WOLF, DAVIS and BROWNING, JJ., concur.